Case 1:18-cv-05088-JBS-KMW Document 42-4 Filed 04/15/19 Page 1 of 2 PageID: 669



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                        :
 KEVIN SMITH,                           :
                                        : HONORABLE JEROME B. SIMANDLE
                       Plaintiff,       :
                                        :
              v.                        : Civil Action No. 18-5088 (JBS) (KMW)
                                        :
 BURLINGTON COUNTY, et al.,             :
                                        : ORDER
                       Defendants.      :
                                        :

       This matter having come before the Court on the Motion of Craig Carpenito,

 the United States Attorney for the District of New Jersey, by Anne B. Taylor,

 Assistant United States Attorney, appearing on behalf of Federal Defendants TFO

 Shawn Gorlin, the United States Marshals Service, and the United States of

 America, seeking an Order dismissing the Complaint in its entirety as to the

 Federal Defendants; and the Court having considered the moving papers and any

 opposition papers submitted thereto; and this matter being decided pursuant to

 Fed. R. Civ. P. 78; and for good cause shown;


       IT IS on this       day of         , 2019;


       ORDERED that the motion to dismiss on behalf of Federal Defendants TFO

 Shawn Gorlin, the United States Marshals Service, and the United States of

 America is GRANTED; and it is further
Case 1:18-cv-05088-JBS-KMW Document 42-4 Filed 04/15/19 Page 2 of 2 PageID: 670



       ORDERED that the Complaint is hereby dismissed in its entirety as to the

  Federal Defendants.


                                            ________________________________
                                            JEROME B. SIMANDLE, U.S.D.J.
 At Camden, New Jersey
